FILED
                            NOT FOR PUBLICATION                             MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30045

               Plaintiff - Appellee,             D.C. No. 9:12-cr-00014-DWM

  v.
                                                 MEMORANDUM*
KENNETH DANIEL CHRESTENSEN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Kenneth Daniel Chrestensen appeals from the district court’s judgment and

challenges the 168-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Chrestensen contends that the district court erred by imposing a two-level

enhancement under U.S.S.G. § 2D1.1(b)(1). First, he argues that there was

insufficient evidence that he possessed the recovered firearms. Contrary to the

government’s contention, Chrestensen did not waive this issue. See United States

v. Olano, 507 U.S. 725, 733 (1993) (waiver is intentional relinquishment of a

known right). However, because Chrestensen did not raise this issue before the

district court, it is forfeited and we review for plain error. See United States v.

Gallegos-Galindo, 704 F.3d 1269, 1272 (9th Cir. 2013). The district court did not

plainly err because Chrestensen conceded that the recovered firearms were his.

      Second, Chrestensen contends that the district court erred in imposing the

enhancement because the connection between the recovered firearms and his

offense is clearly improbable. We review a district court’s findings of fact for

clear error. See United States v. Lopez-Sandoval, 146 F.3d 712, 714 (9th Cir.

1998). The record reflects that Chrestensen had weapons in his residence during

the course of his participation in a drug conspiracy. Under these circumstances,

the district court did not clearly err in concluding that Chrestensen possessed

firearms in connection with his offense. See id. at 715-16.

      AFFIRMED.


                                           2                                      13-30045